OPINION — AG — ANY MUNICIPALITY MAY FORM AN AUXILIARY POLICE FORCE. A MUNICIPALITY ORGANIZED WITHOUT BENEFIT OF HOME RULE CHARTER IS LIMITED TO APPOINTMENT AND USE OF AUXILIARY POLICE PURSUANT TO THE OKLAHOMA CIVIL DEFENSE AND EMERGENCY RESOURCES MANAGEMENT ACT, 63 Ohio St. 1971 683.1 [63-683.1] ET SEQ., AS AMENDED, AND ABSENT FURTHER LEGISLATION, MAY NOT USE AUXILIARY POLICE TO PERFORM THE FUNCTIONS OF A POLICE OFFICER APART FROM THE CIVIL DEFENSE PROGRAM. HOWEVER, A CHARTERED HOME RULE MUNICIPALITY ORGANIZED UNDER THE OKLAHOMA CONSTITUTION, ARTICLE XVIII, SECTION 3, MAY THROUGH APPROPRIATE LEGAL PROCEDURE PROVIDE FOR AUXILIARY POLICE TO AUGMENT REGULAR POLICE OFFICERS. ALTHOUGH THE GOVERNING OF SUCH AUXILIARY POLICE WOULD BE A FUNCTION OF THE HOME RULE MUNICIPALITY, THE APPOINTMENTS, QUALIFICATIONS AND DUTIES OF THOSE WHO EXERCISE POLICE POWERS ARE MATTERS OF STATE WIDE CONCERN AND THEREFORE, SUBJECT TO APPROPRIATE LIMITATIONS, RESTRICTIONS, REQUIREMENTS OR REGULATIONS AS MAY BE PROVIDED BY STATE LAW. SEE, 70 Ohio St. 1977 Supp., 3311 [70-3311], AS EXPLAINED IN OPINION NO. 75-170, IN RESPONSE TO YOUR FOURTH AND FIFTH QUESTIONS, CHARTERED HOME RULE MUNICIPALITIES MAY EMPOWER AUXILIARY POLICE OFFICERS, UPON BEING DULY APPOINTED, TO HAVE ALL THE DUTIES AND POWERS OF REGULAR POLICE OFFICERS, INCLUDING THE CARRYING OF FIREARMS AND POWERS OF ARREST, TO BE GOVERNED IN ALL RESPECTS IN THE PERFORMANCE OF THEIR DUTIES IN THE SAME MANNER AS REGULAR POLICE OFFICERS. SEE OPINION NO. 75-211, APPOINTMENTS MADE BY A SHERIFF ARE GOVERNED BY SPECIAL STATUTES, AS EXHAUSTIVELY REVIEWED IN OPINION NO. 75-265, AND THIS OPINION SHOULD NOT BE CONSTRUED TO ADDRESS SUCH APPOINTMENTS. CITE 21 Ohio St. 1971 99 [21-99], 21 Ohio St. 1971 648 [21-648] [21-648], 63 Ohio St. 1971 683.3 [63-683.3] OPINION NO. 73-130, OPINION NO. 75-170, OPINION NO. 75-265, OPINION NO. 74-212 (BILL J. BRUCE)